FRIEDMAN, Judge,
dissenting.
I disagree with the majority’s contention that “gross negligence” is so colloquially understandable as to allow Will to defend himself against an action for allegedly violating Article 1713 of the Erie Building Code (Code). Therefore, I must dissent.
The majority agrees with the Board’s assertion that because the Code defines an electrical contractor as one who performs services under identifiable standards of care, a suspension of license by the Board for “gross” breach of that standard is permissible. However, the Board and the majority fail to recognize that the Code presently allows for suspension of a license for arbitrarily determined acts of gross negligence based upon prohibited but undefined behavior. Section 1713.01, which the majority claims indirectly defines “gross negligence,” does nothing more than define the term “electrical contractor.” Neither that section nor any other section establishes an applicable standard of care against which an individual’s actions may be judged. The Board may not arbitrarily create standards which do not exist in order to justify a license suspension. Due process is intended to protect an individual against such arbitrary action. Gaster v. Department of Environmental Resources, 152 Pa.Commonwealth Ct. 505, 620 A.2d 61 (1993); Commonwealth v. Heck, 341 Pa.Superior Ct. 183, 491 A.2d 212 (1985), aff'd, 517 Pa. 192, 535 A.2d 575 (1987).
Legislation can be so vague as to deny due process in its enforcement when it limits the ability of those to whom the statute is directed to understand that which is prohibited or mandated. Pennsylvania Medical Providers Ass’n v. Foster, 136 Pa.Commonwealth Ct. 232, 582 A.2d 888 (1990); see also Singer v. Sheppard, 33 Pa.Commonwealth Ct. 276, 381 A.2d 1007 (1978). Moreover, overbroad and vague statutes deny due process by failing to give fair notice to people of ordinary intelligence that their contemplated activity may be unlawful and by inviting arbitrary and discriminatory enforcement by failing to set reasonably clear guidelines for law officials and courts. Scurfield Coal, Inc. v. Commonwealth, 136 Pa.Commonwealth Ct. 1, 582 A.2d 694 (1990); see also Smith v. Goguen, 415 U.S. 566, 94 S.Ct. 1242, 39 L.Ed.2d 605 (1974).
We have previously held in referencing the vagueness challenge to the constitutionality of a statute that
[djifficulty in ascertaining whether a violation falls within the penumbra of statutory language challenged as vague does not necessarily render the statute unconstitutional under the due process clause of the Fourteenth Amendment to the United States Constitution unless it fails to convey sufficiently definite warning as to proscribed conduct when measured against common understanding and practices.
Slovak-American Citizens Club v. Pennsylvania Liquor Control Board, 120 Pa.Commonwealth Ct. 528, 531, 549 A.2d 251, 253 (1988) (emphasis added); see Jordan v. De George, 341 U.S. 223, 71 S.Ct. 703, 95 L.Ed. 886, reh’g denied, 341 U.S. 956, 71 S.Ct. 1011, 95 L.Ed. 1377 (1951). Moreover, our Supreme Court has held that an adjudication is invalid “except upon a hearing wherein each party has opportunity to know of the claims of his opponent ...” Callahan v. Pennsylvania State Police, 494 Pa. 461, 465, 431 A.2d 946, 948 (1981); see also Glotfelty v. Board of Veterinary Medicine, 133 Pa.Commonwealth Ct. 660, 577 A.2d 238 (1990).
*1229Because the Code does not define “the standard rules and regulations governing such work” or “gross negligence,” there is no standard against which Will’s work, as an electrical contractor, can be tested. Accordingly, charging Will' with “gross negligence” does not enable him to prepare a proper defense.
Without clear guidance as to the charge Will is required to defend against, which is a denial of procedural due process, I refuse to interrupt Will’s property interest in his livelihood. Accordingly, I would reverse the order of the trial court.
KELLEY, J., joins in this dissent.